In Mandamus and Prohibition. This cause originated upon the filing of a complaint in mandamus and prohibition on February 8, 2002. The relator accompanied its complaint with a memorandum in support of the writ as permitted by S.Ct.Prac.R. X(4).
On February 28, 2002, amici curiae, Ohio Manufacturers’ Association et al., filed a motion for leave to file a memorandum in support of the writ. Wfiiereas the Rules of Practice do not provide for the filing of a memorandum in support of the writ by an amicus curiae and whereas the request for leave to file was filed after the time allowed to the relator for filing a memorandum in support of the writ *1496had passed,
IT IS ORDERED by the court that the motion for leave to file an amici curiae memorandum in support of the writ be, and hereby is, denied.